DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 22 and 23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally presented and claimed invention was to a device with no suggestion of any type of cleaning function, further claim 8 for example which listed potential electronic components were directed to sensors, cameras, batteries and antennas which do not suggest any type of cleaning function but rather only an observation, testing, or repair; therefore the originally presented invention which was elected by original presentation was not directed to a cleaning function or structure known for cleaning purposes, therefore this is a new invention which would have been restricted by an election of species if originally presented since the cleaning function would require search in a different area from a repair or monitoring device, therefore there would have been a search and examination burden requiring additional search which was not required of an embodiment that monitors or repairs compared to one that has a cleaning structure and function.  It is noted these claims are withdrawn but if a broad claim is found to be allowable, the claims will be considered at that time for rejoinder. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22 and 23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compliant wheel system of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	The figures show at least wheels in general but no suggestion there is structure that makes the first and second wheels into a compliant wheel system, therefore the details should be shown of how the wheels are interconnected to form a compliant wheel system.  
	Otherwise the originally filed drawings are acceptable for examination purposes, aside from the additional suggested structure of the newly claimed compliant wheel system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-9, 12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen (4941511) in view of Thompson (4026329).   The reference to Johansen discloses the recited modular isolation robot (title; abstract; packers and valving result in isolation and figures depict a robot) comprising:
a motor (42 contains a motor; col 2, lines 17-35) configured to drive at least a first wheel (45; col 2, lines 17-35), wherein the first wheel is configured to contact an interior surface of a pipe (fig; col 2, lines 17-35 discusses and shows drive wheel 45 contacting the interior of pipe);
a first rubber expander (9,5; fig; col 3, lines 9-56; portion 9 is described as formed of an elastomer hose 10 and 5 is a reinforced elastomer which is vulcanized, and as known in the art vulcanized elastomers are normally forms of rubber such as set forth in col 1, lines 27-43 discussing other prior art that uses a rubber type synthetic material for the elastic tube; however, if it is later argued the reference isn’t teaching a rubber expander per se see the rejection below) configured to selectively expand from a first state to a second state, wherein a diameter of the rubber expander in the second state is equal to an inner diameter of the pipe (col 1, lines 59-68 describe the packer sealing unit is brought to bear on the inner pipe wall which would result in such expanding into a diameter equal to that of the pipe; also see, col. 3, lines 9-56 which also discusses how the packer expands); and
at least a first interchangeable module (41,43; where 41 is for communication which would imply some form of electronic component to permit communication from the module; and 43 provides energy which also could be considered some form of electronic component since energy sources are components of an electrical system; col 2, lines 17-35), wherein the first interchangeable module is configured to house an electronic component.
As set forth above the expander is considered to be formed of an elastomer which being vulcanized suggests the use of a rubber, and as discussed in the background art hoses of this type are typically formed of rubber as well, and if it is not anticipated to be rubber it would have been obvious to one skilled in the art to modify the elastomer of the expander of Johansen to be formed of rubber as suggested in the background section of the patent as such is old and well known in the art as the type of material used for such packers and using such is one form of elastic material which may be cheaper and have better physical properties over other types of elastomeric materials thereby saving costs and prevent premature failure.
With respect to the amended claim language to claim 1, the reference to Johansen fails to disclose a second interchangeable module configured to store and selectively release nitrogen gas.  The reference to Thompson discloses that it is old and well known in the art of pipeline isolation apparatus (title; which is the same field of endeavor as Johansen and the claimed invention) which can be provided with first and second interchangeable modules (10, 9; figs 1 and 2; where they are connected by a cable and therefore could be removed or interchanged), where as seen in figure 1, the second interchangeable module can be configured to store (it has a tank 21 provided in the module 9; fig 1; col 4, line 64 to col 5, line 5 which is provided with nitrogen inert gas) and that such can be used to expand an inflatable plug member 22 which would require selective release of nitrogen gas into the inflatable member 22 (col 5, lines 1-5; fig 1), and further that a vacuum hose from a truck can be connected to the system as well (col 6, lines 1-24).   It would have been obvious to one skilled in the art to modify the isolation robot of Johansen to provide at least a second interchangeable module with an inert gas such as nitrogen stored in the module and dispense the nitrogen gas, as suggested by Thompson which teaches it is known that the inert nitrogen gas used to inflate the inflatable expandable rubber element can be provided in a stored manner in one of the modules of the robot structure and dispensed therefrom to inflate the inflatable member is known, where such would not need a hose connected to the robot which could limit it’s mobility or get caught in the pipe which would limit the movement of the robot thereby insuring the robot is able to perform its isolation function.  
With respect to claim 2, at least a second wheel (16,24 are extra wheels which can be considered as second wheels; figure; col 2, lines 17-35), wherein the first and second wheels are biased to push away from a midline of the robot (at least 16 is shown to be on a spring like arm that would bias the wheel away from the midline of the robot into contact with the pipewall).  
With respect to the amended language, the reference to Johansen clearly shows in the figure wheels that are shown to contact the interior surface of the pipe, thereby meeting the amended language as well (col 2 lines 17-35 discusses the wheels 45 bear against the internal wall of the pipeline).
With respect to claim 4, the first wheel is disposed near a first end of the robot and wherein the second wheel is disposed near a second end of the robot (this can be seen in the figure; first wheel 45 is at a first end of the section of the robot 42 and a second wheel is found near the second end of the same section of robot, or other sections of the robot).
With respect to claim 5, the second state of the rubber expander is configured to be passively maintained (since such is expanded outward from a rest type position this rest type position is not activated so it would be considered as passively maintained until activated to expand).
With respect to claim 6, the reference to Johansen discloses the recited structure above with the exception of disclosing the shell forming the first interchangeable module of a non-sparking material, however, such is considered merely a choice of mechanical expedients and it would have been obvious to one skilled in the art to modify the housing material of the module to be formed of any material including a plastic type material which would be a form of non-sparking material, as such would only require routine experimentation to choose an appropriate material for use for the housing material where it would be desired to use a plastic type material because such is more resistant to corrosion and would prevent premature failure of the robot when used in a pipe that conveys fluids and if such fluids were flammable it would be desired to choose a non-sparking material such as plastic as well to prevent explosion or fire as such is an obvious choice of mechanical expedients.
With respect to claim 7, the robot is physically tetherless and remotely controlled (col 4, lines 23-29 discusses the communication unit is provided to be wirelessly controlled for the robot; which would mean a wireless control would be tetherless since no wire harness or control tether is needed, and a wireless control would be remotely controlling the robot).
	With respect to claim 8, the electronic component is at least one selected from a group consisting of a positioning sensor, an ultrasonic sensor, a camera, a battery, and an antenna (a wireless control would imply the need for an antenna, but there is a power source provided in 43 which suggests a battery where such is the only type of wireless energy source known when solar cannot be utilized for power; col 3, lines 1-8; col 4, lines 23-46).
With respect to claim 9, wherein the battery comprises a capacity to power the robot for a distance of at least 50km in the pipe, the reference suggests a power source which is intended to be used with a wireless robot, which implies a battery as suggested above and if further evidence this is known see Buckley for evidence of this below, and choosing a battery that is capable of powering the robot for a specific distance would only require routine skill in the art and it would have been obvious to one skilled in the art to modify the battery of Johansen by providing a battery power source that is capable of powering the robot for distances of 50km as such is would only require routine experimentation for one skilled in the art to choose a battery capable of distances required of the robot to travel as such would only require routine skill in the art to select such a battery where such is desired so that the robot can reach the intended portion of the pipe without running out of power as such would be needed in order for the robot to be useful in longer pipe runs and still work wirelessly.  
	With respect to claim 12, the motor is configured to drive the robot in a forward direction and in a backward direction (col 2, lines 23-25 discusses the motor  and drive wheels can be driven in both directions which would be a forward and backward direction).  
With respect to the amended language, Johansen sets forth force generated on the device by pressure from the fluid (col 2, lines 47-68) which suggests the device is in fact used with a pipe that contains pressurized fluids. 
With respect to claim 21, as set forth above the device has a first wheel and second wheel (45; 16,24 described above) which are part of a compliant wheel system (col 2, lines 17-68 discusses the wheels, and system which biases the wheels against the interior of the pipe near lines 23-26 and further discussion of  centering springs 22 near lines 50-68 suggests centering the device is desired no matter the diameter of pipe) configured to operate in and traverse through changing inner surface diameters of the pipe (col 1, lines 59-68 discusses the external diameter compared to the internal diameter of the pipe which suggests it is designed to meet the diameters of the pipe, and the expanding and centering functions suggest that this occurs when diameters of the pipe differ, even slightly where the claim is not specific on any actual diameter of the pipe or how different it need be, where pipes are known to have irregularities which would lead to sections having slightly different diameters and the apparatus is designed for the diameter of pipe it is to be used in which would include slight differences which can be covered by the centering structures of the wheels).  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen in view of Thompson as applied to claims 1, 2, 4-9, 12, and 21 above, and further in view of Schempf (2002/0190682).
The reference to Johansen as modified discloses all of the recited structure with the exception of providing a camera which is configured to capture a plurality of images inside the pipe and transmit the images to a remote operator or a computing device as set forth in claim 10.  The reference to Schempf discloses that it is old and well known in the art to provide a robot for remote use for inspection of a pipe (title; abstract) which can be provided with a camera [0062-0065] discusses providing a camera for capturing images of the condition of the pipe and [0065] sets forth the images can be transmitted, where such would have to include either for a remote operator of computing device such as a hard drive which is suggested by the storage set forth in [0066], a driven robot is set forth in [0069], and [0056] discusses the electronics module 18 contains rechargeable batteries which teaches this is normally what is known for a power source on board a remotely controlled robot for use in a pipe (abstract; which also discusses these types of robots are untethered, also [0053]), and [0057] discusses sensors are known too, as are spring loaded wheels [0053], power provided by batteries is also covered in [0084], and the module of the train 10 of the robot can be provided with inert gas such as nitrogen gas [0125].  It would have been obvious to one skilled in the art to modify the robot in Johansen as modified by providing a camera to capture a plurality of images and transmit them to a remote operator or computing device as suggested by Schempf where such would allow for mapping the pipe system and identify problems with the pipeline to be repaired or addressed which would insure the correct portion of the pipe were reached and confirm the need for repair as such would increase the usefulness of the robot in Johansen.

Claims 13, 14, and 16-20 (and teaching that batteries are known power sources for remote controlled expandable robots are known supporting the rejection of claims 7-9) is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen in view of Buckley (2007/0023096) and Thompson.  With respect to claim 13, such discloses the same type of robot device for pipeline isolation as set forth in claim 1, but teaches providing a second isolation robot as well, Johansen teaches the robot structure as set forth above, the numbers of which are reproduced below for details of where the reference teaches the structure see above: 
A system for performing maintenance operations in a pipe, the system comprising; a first isolation robot comprising: a first motor in 42 configured to drive at least a first wheel 45, wherein the first wheel is configured to contact an interior surface of a pipe; a first rubber expander 9,5 configured to selectively expand to an expanded diameter equal to an inner diameter of the pipe; and at least a first interchangeable module 41,43 coupled, wherein the first interchangeable module is configured to house at least one electronic component; (where Johansen would teach more than one isolation robot can be formed of the same structure) a second isolation robot comprising: a second motor configured to drive at least a third wheel, wherein the third wheel is configured to contact an interior surface of a pipe; a second rubber expander configured to selectively expand to an expanded diameter equal to an inner diameter of the pipe; and at least a second interchangeable module coupled, wherein the second interchangeable module is configured to house at least one electronic component, wherein the first isolation robot and the second isolation robot are disposed in the pipe; however, Johansen fails to disclose providing a second robot specifically.  The reference to Buckley discloses the recited isolation device formed as a robot which can be provided with an expanded member 44,88,90 which expands toward the pipe wall 34 (see figs 4, 6, and 7, and that it is known to provide a pair of remotely actuated isolation tool stopped at different locations to isolate that portion of the pipeline for repair (see [0006] and [0029]), where a battery is also discussed as a power source in [0033] and remote control in [0006].  It would have been obvious to one skilled in the art to modify the isolation robot in Johansen by providing a second isolation robot spaced from a first one to isolate a portion of the pipeline for repair as suggested by Buckley where such would allow for isolation of the pipeline and making repair easier to achieve when isolating the pipeline to be repaired from flow there through and would insure a better repair when such is not exposed to flow during repair.  
With respect to the amended language of claim 13, it is considered that providing more than one module with the ability to drive would include each of the first and second isolation robots would each be provided with a motor to drive them as such would be suggested that if a second robot is provided such would have the same type of drive mechanism as the first, therefore Johansen as modified would cover this as well, and as set forth above the isolation robot of Johansen is used in a pipe with pressurized fluids (see discussion above).  The reference to Johansen fails to disclose a second interchangeable module configured to store and selectively release nitrogen gas.  The reference to Thompson discloses that it is old and well known in the art of pipeline isolation apparatus (title; which is the same field of endeavor as Johansen and the claimed invention) which can be provided with first and second interchangeable modules (10, 9; figs 1 and 2; where they are connected by a cable and therefore could be removed or interchanged), where as seen in figure 1, the second interchangeable module can be configured to store (it has a tank 21 provided in the module 9; fig 1; col 4, line 64 to col 5, line 5 which is provided with nitrogen inert gas) and that such can be used to expand an inflatable plug member 22 which would require selective release of nitrogen gas into the inflatable member 22 (col 5, lines 1-5; fig 1), and further that a vacuum hose from a truck can be connected to the system as well (col 6, lines 1-24).   It would have been obvious to one skilled in the art to modify the isolation robot of Johansen to provide at least a second interchangeable module with an inert gas such as nitrogen stored in the module and dispense the nitrogen gas, as suggested by Thompson which teaches it is known that the inert nitrogen gas used to inflate the inflatable expandable rubber element can be provided in a stored manner in one of the modules of the robot structure and dispensed therefrom to inflate the inflatable member is known, where such would not need a hose connected to the robot which could limit it’s mobility or get caught in the pipe which would limit the movement of the robot thereby insuring the robot is able to perform its isolation function.  
With respect to claim 14, the first rubber expander is configured to passively seal against the interior surface of the pipe in a first location and wherein the second rubber expander is configured to passively seal against the interior surface of the pipe in a second location to create a sealed volume between the first location and the second location (the rubber expander structure is discussed above, and the use of two isolation robots is taught above in the rejection of claim 13, therefore this limitation is also covered by the combination as set forth above including the function of isolating a section of pipeline between the isolation robots.

With respect to claim 16, the selectively releasable nitrogen gas is configured to be released into the sealed volume, the reference to Thompson discloses selectively releasing the nitrogen gas into the inflatable or expandable member which is a sealed volume and  it would have been obvious to one skilled in the art to modify the isolation robot of Johansen to provide at least a second interchangeable module with an inert gas such as nitrogen stored in the module and dispense the nitrogen gas which is released into a sealed volume, as suggested by Thompson which teaches it is known that the inert nitrogen gas used to inflate the inflatable expandable rubber element can be provided in a stored manner in one of the modules of the robot structure and dispensed therefrom to inflate the inflatable member is known, where such would not need a hose connected to the robot which could limit it’s mobility or get caught in the pipe which would limit the movement of the robot thereby insuring the robot is able to perform its isolation function.  
With respect to claim 17, at least one of the first and second robots further comprises maintenance equipment and is configured to perform maintenance operations within the sealed volume; such is taught by Johansen as modified by Thompson, where Johansen sets forth the use of the plug for pipeline repair which would be maintaining the health of the pipe, and Thompson teaches that it is old and known to provide the robot with a vacuum source provided to the device which can be considered a maintenance operation as such would increase the usefulness of the robot in Johansen.
With respect to claim 18, as discussed for claim 17, the reference to Johansen as modified discloses all of the recited  structure with the exception of the maintenance equipment comprises at least a vacuum pump. It would have been obvious to one skilled in the art to modify the robot in Johansen as modified by providing a vacuum pump (where providing the pump with the robot instead of externally is an obvious choice of mechanical expedients and Thompson already discusses the desire to provide the inflation source in the robot and providing a vacuum pump to perform the vacuum step from the robot would be obvious to one skilled in the art to remove the need for connected hoses to the robot as discussed above) as suggested by Thompson where such would allow for mapping the pipe system to evacuate a section of pipe for repair which can be considered maintenance and as such would increase the usefulness of the robot in Johansen.
With respect to claim 19, at least one of the first and second isolation robots comprises an antenna configured to send information to a remote operator and to receive instructions from a remote operator (as discussed above the use of a wireless system would require an antenna to properly function and such is therefore implied by Johansen as discussed above).
With respect to claim 20, least one of the first and second isolation robots comprise a shell formed from a non-sparking material, the reference to Johansen discloses the recited structure above with the exception of disclosing the shell forming the first interchangeable module of a non-sparking material, however, such is considered merely a choice of mechanical expedients and it would have been obvious to one skilled in the art to modify the housing material of the module to be formed of any material including a plastic type material which would be a form of non-sparking material, as such would only require routine experimentation to choose an appropriate material for use for the housing material where it would be desired to use a plastic type material because such is more resistant to corrosion and would prevent premature failure of the robot when used in a pipe that conveys fluids and if such fluids were flammable it would be desired to choose a non-sparking material such as plastic as well to prevent explosion or fire as such is an obvious choice of mechanical expedients.

Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive. With respect to the arguments directed at claim 5, Johansen actually has two states of expanded and not expanded, and it is considered that in both of these states when there is no pressure being provided to or removed from the inflatable member, such is maintained passively since in both states there is no pressure being added or withdrawn to maintain the expanded or deflated states once they are reached which are the first and second states of being deflated and inflated.  Therefore the pressure is retained in the member and passively held there to stay in the inflated state, therefore such would be considered as passively being kept in this state since no additional pressure is added to maintain the inflated state, which meets the claim language and would not overcome the rejection.  The arguments directed to the wire are not persuasive since the office action does not use this structure as applicants are arguing, therefore this argument is moot.  There is no specific argument directed as to why keeping the rubber expander inflated would not be passive, and there is no argument as to why the passive maintenance of applicants claim is structurally different from what is taught by Johansen, therefore this argument does not overcome the rejection.  There are no specific arguments directed to claims 6 and 9 other than what was discussed with respect to claim 1.  With respect to claims 10 and 11, there is no specific argument directed to the limitation of claim 10 that is taught by Schempf other than what is argued with respect to claim 1, therefore this rejection is not overcome and the rejection stands.  With respect to the limitation of claim 11 being placed in claim 1, such arguments are moot since the limitations of claim 11 are now being covered by a new reference and not the Schempf reference, therefore the arguments are not directed to the reference currently being used to teach the limitations of previous claim 11 now in claim 1.  The same is true of the arguments direct to claim 13, where Schempf is no longer being used to teach the nitrogen gas limitation, so all of these arguments are moot in light of the new rejection above.  There is no specific argument directed to claims 14 or 15, other than presented against claim 13 which is moot due to the new reference used above.  With respect to claim 16 the arguments are also moot since the reference to Schempf is no longer being used to cover limitations of claim 16, and as discussed above, the argument that the passive state is not maintained is not persuasive for the same reason as discussed above with respect to claim 5, therefore this argument is not persuasive and the rejection still stands.  With respect to claim 17, it is considered that repair of a pipe is in fact performing a maintenance function since maintaining the repair level of the pipe is a maintenance function and since the claim is not specific with respect to what maintenance function is achieved the language is met, where any argument as to what is meant based on the specification is more specific than the claim language where the claim language is not of the same scope as the arguments when the claim does not require any specific maintenance activity, therefore this argument is more detailed than the claim language and would not overcome the rejection.  With respect to claim 18, such argument directed to the vacuum is moot since the rejection above using a new reference teaches the concept of treating the pipe with a vacuum would meet the claim structure, and the arguments are directed to other references not the newly applied reference.  With respect to claims 19 and 20 there are no specific arguments other than those offered against the independent claim, therefore these rejections has not been overcome and the rejections still stand.  With respect to claims 21-23 the remarks are not directed to why the claim limitations overcome the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Leal Diaz, Early, Watts, and Wilson disclosing state of the art isolation devices some utilizing nitrogen gas.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH